DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


All claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a heat exchanger formed by stacking tube elements and then recites later that the elements are “to be stacked”, i.e. not yet stacked. This inconsistency requires correction.
Claims 3 and 6 recite that the joints under discussion are “side faces of the circulation holes”. However, based on the original claims, specification, figures, and following claims, it appears that what was intended must be the side faces of the cup portions. Correction is required for the metes and bounds of the claims to be interpretable.
Claims 2-8 are also rejected for depending from claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 61-115879 (‘879).
Regarding claim 1, ‘879 teaches a drawn cup type heat exchanger (Fig. 2) configured by stacking a plurality  of long and thin tube elements (1; Fig. 2) containing an inner fin (6) inside a pair of cup plates (1a; Fig. 1) wherein the cup plates have a flat containing portion (3; Fig. 1) containing the inner fin and a pair of cup portions (4) communicating with both end portions of the containing portion (Fig. 1); a circulation hole (7) is formed in the cup portions for communicating fluid into each of the tube elements; a corner portion (5a) positions both ends of the fin in the longitudinal direction in front of the circulation holes and is formed at both ends in a width direction (see Fig. 1).

Regarding claim 2, ‘879 further teaches that the corner portion is configured to that the inner fin can be positioned such that an end portion thereof projects into an inside of the cup portion (Fig. 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over ‘879 in view of Geskes (US 8,002,022)
Regarding claims 3-8, ‘879 teaches a flat facing joint (at 5) not a stepped joint.
Geskes teaches that it is old and well-known in the art when joining two plates (Fig. 14) to form the joint along their perimeter such that side faces of the plate overlap each other at their joint (14a, 14b) with an end portion of the side face of the plate lying inside in the overlap not projecting beyond the midpoint of the plates (Fig. 3; 14; midpoint in the up-down direction) and wherein a step portion is formed on the side face of the cup plate lying on the outside in the overlap (see Fig. 3; 14a, 14b; the outer plate which flares outward and around the other at the joint) and an end portion of the side face rising from the step portion is expanded outward (see Fig. 3) and the end portion of the side face lying on the inside in the overlap is in contact with a bottom surface of the step (see Fig. 3).
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the device of ‘879 with the stepped joint, taught by Geskes, as Geskes teaches that it is a known art equivalent to the flat-faced joint (Geskes illustrated at Fig. 3, element 16) of ‘879 and substitution of known art equivalents is within the ordinary skill in the art.
It is additionally noted that, as the inner plate side of the joint does not extend beyond the midpoint of the plate, it will also not, in combination, exceed a height of the inner fin.

Claims 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over ‘879 in view of Nakamura (US 2016/0223272) and Geskes.
Regarding claims 3-8, ‘879 teaches a flat facing joint (at 5) not a stepped joint.

of the plate overlap each other at their joint (see Fig. 2 at 2c) with an end portion of each of the side faces in the inside and the outside in the overlap not projecting the full thickness of the plate (Fig. 2) and wherein a step portion (step formed at 2c) is formed on the side face of one plate (see Fig. 3) and an end portion of the side face rising from the step portion is expanded away from the joint (see Fig. 3; 2c expands inward from the base of the step) and the end portion of the other side face is in contact with a bottom surface of the step (where 22 abuts 36 and 24 abuts 38).
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the device of ‘879 with the stepped joint, taught by Nakamura, in order to ensure proper alignment between the two elements during joining.
It is additionally noted that, as the inner plate side of the joint does not extend beyond the midpoint of the plate, it will also not, in combination, exceed a height of the inner fin.
‘879, as modified by Nakamura, teaches that the portion of the plate forming the step extends inwardly of the plates rather than outwardly.
Geskes teaches that it is known to form joints between plates (Fig. 3; 14) such that the portion of the plate extending away from the joint extends away on the outer sides of the plate.
It would have been obvious to one of ordinary skill in the art at the time of the invention to form the joint of ‘879, as modified, with the extending portion on the exterior, as taught by Geskes, in order to allow for easier access for brazing or soldering materials during joining.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 571.272.5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEVON RUSSELL/Primary Examiner, Art Unit 3763